DETAILED ACTION
Response to Amendment
Claims 1, 8 and 14 were amended to include allowable subject matter described in the parent Patent No. 10, 185,749, as discussed the previous interview conducted .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Dryja, on 01/24/2012.
The application has been amended as follows:
1.	(currently amended)  A method comprising:
	receiving a plurality of content items, each content item having one or more parts;
	for each content item,
		determining whether the one or more parts of the content item [[was]] were previously played back to a user;
		where any part of the content item was not previously played back to the user, playing back to the user just the any part of the content item that was not previously played back to the user automatically without the user having to individually select the any part of the content item for playback; and,
		where the one or more parts of the content item [[was]] were previously played back to the user, hiding the one or more parts of the content item from the user at least by playing back alternative content instead of the one or more parts of the content item automatically without the user having to individually select the alternative content for playback,
	wherein the alternative content is not part of the plurality of content items.

12.	(currently amended)  A system comprising:
	a parsing mechanism to determine whether one or more parts of each content item of a plurality of content items [[was]] were previously played back to a user; and,
	a revelation mechanism to play back each content item to the user in one of at least two different manners, based on whether each content item was previously played back to the user, where one of the two different manners comprises playing back alternative content instead of the content item, such that the alternative content is played back automatically and without the user having to individually select the alternative content for playback where the one or more parts of a given content item [[was]] were previously played back to the user, instead of and in lieu of playing back the one or more parts of the given content item again;	wherein another of the two different manner comprises playing back any part of the given content item to the user automatically and without the user having to individually select the any part of the content item for playback, where the any part of the given content item was not previously played back to the user,
	wherein the parsing mechanism and the revelation mechanism are implemented at least in hardware, and
	wherein the alternative content is not part of the plurality of content items.
15.	(currently amended)  An article of manufacture comprising:
	a [[tangible]] non-transitory computer-readable recordable data storage medium; and,
	means in the medium for determining whether one or more parts of each of a plurality of content items [[was]] were previously played back a user, and for playing back each content item to the user in one of at least two different manners, based on whether the content item was previously played back to the user, where one of the two different manners comprises playing back alternative content instead of the content item, such that the alternative content is played back automatically and without the user having to individually select the alternative content for playback where the one or more parts of a given content item of the plurality of content items [[was]] were previously played back to the user, instead of and in lieu of playing back the one or more parts of the given content item;
	wherein the alternative content is not part of the plurality of content items, and 	wherein another of the two different manner comprises playing back any part of the given content item to the user automatically and without the user having to individually select the any part of the content item for playback, where the any part of the given content item was not previously played back to the user.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-6, 9-10, 12-13 and 15 are allowed for the following reason:
The closest prior art is Kasutani (US 20020009286 A1), which discloses “similarity calculating portion, a similarity between frame feature vectors of the subject videos for retrieval, stored in the frame feature vector storing portion, and image feature vectors of the query images extracted by the image feature vector extracting portion is calculated…the similar image selecting portion, at least one frame feature vector of the highest similarity inside the integrated group is selected so as to present an image having the selected frame feature vector as a result of retrieval".  This reference teaches: receiving plurality of reference objects and sequence of image frames, computing feature vectors, receiving second sequence of query image frames, computing its feature vectors, searching for matches between the two feature vectors and finding similar segments in the sequence of images between the two.
	The second closes prior art is Xiong (US 7376274 B2), which discloses “searching and/or retrieving video data…method for use in searching video data, that extract a spatiotemporal representation of at least a portion of a query sequence of video data, produce a query slice image from the spatiotemporal representation of the at least the portion of the query sequence, extract a spatiotemporal representation of at least a portion of candidate video data, produce a candidate slice image from the spatiotemporal representation of the at least the portion of the candidate video data, and determine when the query slice image matches at least a portion of the candidate slice image”.  This reference teaches: a coarse matching related to coarse comparison between two-dimensional query and candidate slices images then then using those results to in a detailed two-dimensional spatiotemporal comparison to matched the candidate slice images from the coarse comparison with the query slice image.
	Any individual or combination of any of these prior art does not explicitly teach or suggest: computing a respective query feature vector of at least one of the query image frames; searching the reference feature vectors to find one or more candidate objects among the reference objects, using a coarse matching criterion to match a respective reference feature vector of one of the reference image frames in each of the one or more candidate objects to the query feature vector; comparing at least one additional reference image frame, which follows the one of the reference image frames in each of the one or more candidate objects, to at least one additional query image frame, which follows the at least one of the query image frames in the query object, using a fine matching criterion, different from the coarse matching criterion, in order to determine that one of the candidate objects is a match for the query object; and outputting a record of the match, wherein computing the respective reference feature vectors and query feature vector comprises computing multiple feature vectors of at least one frame from among the reference image frames and the query image frames, the multiple feature vectors corresponding to different base characteristics of the query image frames relative to the reference image frames, wherein the base characteristics are selected from a group of image characteristics consisting of an aspect ratio, image borders, scaling, and shift, and wherein searching the reference feature vectors comprises identifying, responsively to the base characteristics, a conversion to be applied to one or more of the query and candidate objects in order to satisfy the coarse matching criterion. As recited in claim 1 and 73.
They also do not explicitly teach or suggest: a content tracker, which is configured to compute respective reference feature vectors of one or more of the reference image frames in each of the reference objects, and upon receiving a query object comprising a second sequence of query image frames, to compute a respective query feature vector of at least one of the query image frames, and to search the reference feature vectors to find one or more candidate objects among the reference objects, using a coarse matching criterion to match a respective reference feature vector of one of the reference image frames in each of the one or more candidate objects to the query feature vector, and to compare at least one additional reference image frame, which follows the one of the reference image frames in each of the one or more candidate objects, to at least one additional query image frame, which follows the at least one of the query image frames in the query object, using a fine matching criterion, different from the coarse matching criterion, in order to determine that one of the candidate objects is a match for the query object,and to output a record of the match, wherein the content tracker is configured to compute multiple feature vectors of at least one frame from among the reference image frames and the query image frames, the multiple feature vectors corresponding to different base characteristics of the query image frames relative to the reference image frames, wherein the base characteristics are selected from a group of image characteristics consisting of an aspect ratio, image borders, scaling, and shift, and wherein the content tracker is configured to identify, responsively to the base characteristics, a conversion to be applied to one or more of the query and candidate objects in order to satisfy the coarse matching criterion. As recited in claim 37.
Nor do the explicitly teach or suggest: computing respective reference feature vectors of one or more of the reference image frames in each of the reference objects; receiving a query object, comprising a second sequence of query image frames; computing a respective query feature vector of at least one of the query image frames; searching the reference feature vectors to find one or more candidate objects among the reference objects, using a coarse matching criterion to match a respective reference feature vector of one of the reference image frames in each of the one or more candidate objects to the query feature vector; comparing at least one additional reference image frame, which follows the one of the reference image frames in each of the one or more candidate objects, to at least one additional query image frame, which follows the at least one of the query image frames in the query object, using a fine matching criterion, different from the coarse matching criterion, in order to determine that one of the candidate objects is a match for the query object; and outputting a record of the match, wherein using the fine matching criterion comprises: performing a comparison between the at least one additional query image frame in the second sequence and a corresponding additional reference image frame in the first sequence; and if the comparison between the at least one additional query image frame and the corresponding additional reference image frame does not yield a match, retrying the comparison between the at least one additional query image frame and one subsequent additional reference image frame, following the corresponding additional reference image frame in the first sequence.  As recited in claim 113.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 12 and 15.  Therefore claims 1, 12 and 15 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on (408) 918-7548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152